Title: From Thomas Jefferson to George Washington, 31 December 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Dec. 31. 1793

I have the honor to enclose you a statement of the expenditure of the monies appropriated to our intercourse with foreign nations to be laid before the legislature according to the requisitions of the law.
The account of the Secretary of state commences July 1. 1792. where that rendered at the last session ended; and is brought down to this time. In the two preceding years of this appropriation, bills of exchange were given me from the Treasurer on our bankers at Amsterdam; so that the remittance of these bills to the bankers, for the credit of the Department of state constituted a separate Deposit in their hands on which the public agents abroad might draw for their salaries and other authorised expenditures. For the last year an order was given me by the Treasurer on the bank of the US., bills of Exchange were purchased by an agent employed for that purpose, and the money was paid to the Drawers by the bank, on my orders. As Amsterdam was at one time in danger of an attack, and the seat of war continued not very distant from it, it was thought safer to make the bills payable to Mr. Pinckney, our Minister in London, to be remitted by him to our bankers in Amsterdam if the place were safe.
The deposit being thus transferred to the bankers of the US. in Amsterdam, the monies pass from them into the hands of the public agents abroad, with whom the expenditures are final, being for their salaries and other authorised disbursements. The account of the bankers now rendered, from July 1. 1792. to July 1. 1793. shews the sums paid to each of these.
With these paiments the Ministers are debited, and are required annually on the 1st. day of July to state and forward their separate accounts to be settled by the proper officers of the Treasury. This, with the payments to occasional Agents (generally a very small Article) completes the system of accounts for the foreign fund confided to the Department of State.
 
I enclose herewith Statements from the accounting Officers of the Treasury vouching my own account, begging leave only to observe that the 4,786 dollars, 67 Cents therein stated to be due from me, are the same which are stated in my account to be remaining on hand in the Bank, and which never have been taken out of it, as is vouched by the Bank book. I have the honor to be, with the most perfect respect and attachment, Sir, Your most obedient & most humble servant

Th: Jefferson

